Citation Nr: 1111017	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk




INTRODUCTION

The Veteran had active service from April 1967 to March 1970, with subsequent service in the U.S. Army Reserve (Reserve).  Personnel records indicate that the Veteran served in the Reserve until approximately 1991, while a VA examiner documented that he served in the Reserve until 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).



FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran's bilateral hearing loss is due to any incident or event in active military service; and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.          §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part as 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  


The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In June 2006, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identity, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The letter also describes how VA determines disability ratings and effective dates.

The Board finds that the content of the June 2006 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the September 2006 rating decision, and the May 2007 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), U.S. Army Reserve medical records, and Fort Meyers VA Medical Center (VAMC) treatment records.  In addition, the Veteran was afforded a VA examination in September 2006.  The Board acknowledges that the Veteran's representative requested a new VA examination in January 2007 because the VA examination was given by an audiologist rather than a physician.  However, the Board finds that the VA examiner who conducted the September 2006 VA examination had adequate qualifications, and thus there is no need to order a new VA examination.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

A. Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity in time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, the law provides that, where a veteran served 90 days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1317; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B. Facts and Analysis

The Veteran contends that his hearing loss is related to active service.  He alleges that his hearing loss began between 1969 and 1970, and that he had substantial noise exposure due to both combat and training in the military.  The Veteran asserts that he was placed near helicopter turbine engines, rockets, and mortar fire without hearing protection as an air assault company commander in Vietnam.  He also states that he engaged in field training exercises with small arms fire and artillery simulators for over 20 years in the Reserve.  Further, he claimed that he has not had any occupational or recreational noise exposure.  The Veteran later added that he has been exposed to about 4 to 5 gunshots each year while deer hunting, and reported to a VA examiner in September 2006 that he hunts several times a year while wearing hearing protection when available.

The DD Form 214 of record indicates the Veteran's military occupational specialty (MOS) was basic signal officer, a type of communications officer, and that among his awards and decorations he received the Vietnam Service Medal, Combat Infantryman Badge, Bronze Star with "V" device, and Purple Heart Medal.  He has stated that he served as an air assault company commander in Vietnam.  

The Board acknowledges, for the purpose of the present decision, that the Veteran had considerable noise exposure in active service.  While noise exposure is conceded here, this alone cannot serve as a basis for a grant of service connection.  Rather, the evidence must show that the Veteran has current hearing loss, consistent with VA regulations, which is a result of such in-service exposure.  The Board will analyze the evidence below.

The Veteran's STRs are negative for any manifestations or complaints of hearing loss.  The report from a February 1970 examination, conducted one month before the Veteran's release from active duty, does not document any complaints of hearing problems.  Audiogram results at the examination indicate that the auditory thresholds for all of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz were less than 26 decibels.

Following separation from active service, a periodic military examination in June 1974 revealed normal hearing.  Audiogram results show that the auditory thresholds for all of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz were less than 26 decibels.

Hearing loss in the Veteran's left ear was first recorded in November 1984 during a periodic military examination.  An audiogram revealed the following puretone thresholds, in decibels: 
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
15
15
5
15
25
LEFT
10
10
10
15
40

A hearing loss disability in the Veteran's left ear was confirmed in a September 1985 periodic military examination.  Audiogram results at that examination show that the auditory threshold for the frequency at 4000 Hz was over 40 decibels.

Two decades later, the Veteran visited the Fort Meyers VAMC in November 2005.  The VA physician stated that the Veteran had partial hearing loss.  It does not appear that a hearing test was conducted on that date.

The Veteran was afforded a VA examination in September 2006.  An audiogram revealed the following puretone thresholds, in decibels: 
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
30
40
60
60
60
LEFT
20
40
65
60
60

In addition, the Veteran received a speech recognition score of 92 percent on the right ear and 96 percent on the left ear using the Maryland CNC Test.  The VA examiner, an audiologist, stated that the test results indicated a bilateral sloping to moderately severe sensorineural hearing loss.  The VA examiner opined that the Veteran's active military service had not caused his bilateral hearing loss.  She reasoned that the Veteran's hearing was within normal limits at the 1970 and 1974 military examinations.  The examiner further stated that, although there is evidence of mild hearing loss in the early 1980s, that hearing deficiency may have resulted from noise exposure while hunting.  In addition, she added that presbycusis may have caused the Veteran's hearing to become progressively worse since the early 1980s.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss. 

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestations of sensorineural hearing loss as an organic disease of the nervous system, either during service or within the Veteran's first post-active-service year.  Thus, because the evidence fails to establish any clinical manifestations of hearing loss within the applicable time period, the criteria for presumptive service connection on the basis of chronic disease provisions of law is not satisfied. 

In addition, the Board gives considerable weight to the opinion of the VA examiner, who opined that the Veteran's hearing loss is not attributable to his military service.  The VA examiner thoroughly reviewed the Veteran's claims file, including his history of military, occupational, and recreational noise exposure, and found it compelling that his hearing was within normal limits at the 1970 and 1974 military examinations, which were at, and after, his separation from active duty.  She also stated that the Veteran's hearing loss may have been the result of noise exposure during hunting as a civilian, and/or presbycusis.  Since the VA examiner provided a complete and definitive opinion, and provided a rationale for her opinion based on the medical evidence, the Board places substantial weight on her statement that the Veteran's hearing loss is not related to his military service.

Further, continuity of hearing loss since active service has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss difficulty hearing and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Moreover, the Federal Circuit has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical causation and etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Here, the Veteran's difficulty hearing is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no complaints of hearing loss in active service and the February 1970 audiogram, recorded close to the Veteran's date of discharge, reveals normal hearing.  Following service, there is no documentation of hearing loss until November 1984, approximately 14 years after his separation from service.  Although the Veteran continued to serve in the Reserve until the early 1990s, it is not contended, nor dies it appear likely based upon the available evidence, that the Veteran had considerable noise exposure in the Reserve.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for approximately 14 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  

The Board views with high regard the Veteran's honorable and valorous service during the Vietnam era, including two years and nine months in USARPAC.
In this case, however, the weight of the competent evidence is against a grant of service connection.  Thus, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


